Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 12 – 15, 26, and 27, drawn to a positive electrode layer comprising lithium, manganese and oxygen having a lithium molar content higher than a lithium molar ratio of a stoichiometric composition.
Group II, claim(s) 16 and 17, drawn to a positive electrode layer comprising lithium, manganese and oxygen having a lithium molar content higher than a lithium molar ratio of a stoichiometric composition and a molar ratio of lithium to manganese in the positive electrode layer facing the electrolyte layer is higher.
Group III, claim(s) 18 - 22, drawn to first and second positive electrode layers comprising lithium, manganese and oxygen and the second having a lithium molar content higher than a lithium molar ratio of a stoichiometric composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a positive electrode layer comprising lithium, manganese and oxygen having a lithium molar content higher than a lithium molar ratio of a stoichiometric composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Igaki, JP2004172112A (see machine translation) as applied to claim 12 as well as Igaki and Park, US20170018767A1 applied to claim 18. 
Regarding claim 12, Igaki teaches a lithium-ion rechargeable battery (lithium secondary battery)[pg. 1 para. 5] comprising, in the following order:
a positive electrode layer containing lithium, manganese and oxygen (oxide containing lithium and a transition metal of the formula)[pg. 3 para 3](LiMn2O4 LiMnO2)[pg. 6 para. 7], 
the positive electrode layer having a lithium molar ratio higher than a lithium molar ratio of a stoichiometric composition (the lithium is excessive with respect to stoichiometric ratio)[pg. 9 para. 9], the positive electrode layer occluding and releasing lithium ions (occludes and releases lithium)[pg. 1 para. 2];
an electrolyte layer containing an electrolyte that exhibits lithium ionic conductivity (an electrolyte having lithium conductivity)[pg. 1 para. 6]; and
a negative electrode layer occluding and releasing lithium ions under a polarity opposite to a polarity of the positive electrode layer (negative electrode capable of occluding and releasing lithium ions)[pg. 1 para. 2].

Regarding claim 18, Igaki teaches a lithium-ion rechargeable battery  (lithium secondary battery)[pg. 1 para. 5] comprising, in the following order:
a positive electrode layer including a first positive electrode material and a second positive electrode  (first and second positive electrode active material layers)[pg. 6 para. 3 - 7], 
the first positive electrode material containing lithium, manganese and oxygen, the second positive electrode material containing lithium, manganese and oxygen with a different composition from the first positive electrode layer, the positive electrode layer occluding and releasing lithium ions (first and second positive electrode active material layers)[pg. 6 para. 3 - 7];
an electrolyte layer provided on the positive electrode material of the positive electrode layer (electrolyte arranged between the positive and negative electrode)[pg. 2 para. 2], the electrolyte layer containing an electrolyte exhibiting lithium ionic conductivity(an electrolyte having lithium conductivity)[pg. 1 para. 6]; and
a negative electrode layer occluding and releasing lithium ions under a polarity opposite to a polarity of the positive electrode layer (negative electrode capable of occluding and releasing lithium ions)[pg. 1 para. 2], wherein
the second positive electrode layer has a lithium molar ratio higher than a lithium molar ratio of a stoichiometric composition (the lithium is excessive with respect to stoichiometric ratio)[pg. 9 para. 9].
Igaki does not teach the first and second positive electrode material in layers. 
Park teaches a lithium secondary battery [0007] with a lithium manganese oxide first positive electrode layer (formula 4)[0048] and a second positive active material layer (spinel-like 
Then, it would have been obvious before the filing date of the invention to combine the teaching of a first and second cathode material layer structure of Park with the multiple Lithium manganese oxide materials of Igaki to improve battery characteristics.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        




/Haroon S. Sheikh/Primary Examiner, Art Unit 1724